Citation Nr: 1336613	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  04-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1967, and on active duty for training from July 1974 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2007, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  The matter was previously remanded by the Board in December 2007, March 2011, and March 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In the remand portion of the March 2013 decision, the Board requested that the Veteran be scheduled for a VA neurologic examination to determine the etiology of her multiple sclerosis (MS).

The record shows that examinations were scheduled on July 2, 2013; July 5, 2013; and August 13, 2013, but cancelled by the Veteran, citing transportation issues.  An August 2013 supplemental statement of the case continued the denial of the claim, noting that she was aware of the transportation services offered by the Disabled American Veterans and so good cause for not reporting to the scheduled examinations was not shown.  In September 2013, the Veteran called to reschedule her examination, stating that she missed the most recent examination because her granddaughter was having a baby and she would report to the rescheduled examination.

When a Veteran, without good cause, fails to report to an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2013). 

The Veteran's reason for failing to report to the most recent examination constitutes good cause, transportation difficulties and a family situation, the Board finds that she has provided good cause for her failure to attend the scheduled examination.  Moreover, she has expressed her continued interest in attending an examination.  Thus, she should be scheduled for another examination.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  38 C.F.R. § 3.655 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurologic examination.  The examination must be conducted by a neurologist or individual skilled in the treatment and diagnosis of MS.  The examiner must obtain a thorough history, conduct a physical examination, and review the Veteran's claims folder, including the relevant evidence cited in the remand portion of the March 2013 decision.  Thereafter, the examiner must offer opinions as to the following: 

(a)  What is the approximate date of onset of the Veteran's currently diagnosed MS? 

(b)  What is the appropriate test or procedure for diagnosing MS?  Was that test or procedure available during the Veteran's active duty service? 

(c)  Is it at least as likely as not (50 percent or greater probability) that systemic lupus erythematosus was misdiagnosed in service and was really MS?  If so, what is the evidence that suggests that conclusion? 

(d)  Is it is at least as likely as not (50 percent or greater probability) that the currently diagnosed MS had its initial onset during the Veteran's period of active duty or within 7 years following active duty service discharge, that is, on or before December 15, 1974?

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

